Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tanya Arenson on 9/28/2021.

The application has been amended as follows: 

(i) Please cancel claims 1-12, 20, 21, 22, 24, and 25.
(ii) Amend claim 14 as following:
Claim 14. A method of training a player to maintain head position in a specific orientation during a sport, comprising: 
a) using a user input display to depict a first symbol on an electronic display physically coupled to a piece of athletic equipment [[or a human torso]] at the time of an action on the piece of athletic equipment by the first player; 
b) obtaining an identification of the symbol from the first player after the first player has completed the action on the piece of athletic equipment with [[their]] the player’s head position maintained in the specific orientation; and 
c) receiving the first input associated from the first player corresponding to the first symbol[[.]],
wherein the piece of athletic equipment is a tackling dummy, 
wherein the action is tackling the tackling dummy,
wherein the electronic display depicts the first symbol based on a signal from a sensor, the signal associated with interaction between the first player and the tackling dummy, 
wherein the symbol is displayed less than one second prior to the action, 
wherein the electronic display is coupled to an upper half of the tackling dummy and, more specifically, is closer to an upper end of the dummy than to a vertical center of the tackling dummy, and
wherein the maintaining a specific head position prevents injury of the player during the sport. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715